Title: From John Adams to William Cunningham, 15 October 1808
From: Adams, John
To: Cunningham, William



Dear Sir,
Quincy, Oct. 15, 1808.

The information in your last letter, to look in the Palladium for certain speculations, is very agreeable. As I have never subscribed for that paper, I have never read them. Indeed I seldom see it. Your friendship for J. Q. Adams, encourages me to say, that Washington was indeed under obligations to him, for turning the tide of sentiment against Genet, and he was sensible of it and grateful for it. The enthusiasm for Genet and France and the French revolution, was at that time, almost universal throughout the United States, but, in Pennsylvania, and especially in Philadelphia, the rage was irresistible. Mifflin, M’Kean, and all the principal popular men in that state, were openly for war against England in alliance with France. Marat, Robespiere, Brissot, and the Mountain, were the constant themes of panegyric and the daily toasts at table. Gov. Mifflin invited me to dine with him; Genet and his suite were there, with many others of the principal men of Philadelphia. The Governor gave for a toast,—“The ruling powers in France;—May the United States of America, in alliance with them, declare war against England.” Mifflin perceived, that I did not drink his toast, and, as I sat next to him, he whispered to me in a friendly way, “I know I shall be too high for you, and therefore no offence will be taken if you withdraw from the company.” I accordingly took French leave. Jonathan Dickensen Sargent and Dr. Hutchinson, two old revolutionary Americans, extremely popular, put themselves at the head of the mob. Washington’s house was surrounded by an innumerable multitude, from day to day, huzzaing, demanding war against England, cursing Washington, and crying success to the French patriots and virtuous republicans. Frederic A. Muhlenburg, the speaker of the house of representatives, toasted publicly,—“The Mountain, may it be a pyramid that shall reach the skies,” J. Q. Adams’ writings first turned this tide; and, the yellow fever completed the salvation of Washington. Sargeant and Hutchinson died of it. I was assured soon after by some of the most sensible, substantial, and intelligent of the Quakers, that nothing but the yellow fever saved Washington from being dragged out of his house, or being compelled to declare war against England. Not all Washington’s ministers, Hamilton and Pickering included, could have written those papers, which were so fatal to Genet. Washington saw it, and felt his obligations. He took great pains to find out their author. The first notice I had, of his design to appoint my son to a mission abroad, was from his secretary of state, Randolph, who told me he had been ordered to enquire of the members of congress, and others, concerning the life and character of J. Q. Adams, and, he was, that day, to report in favour of his appointment. His correspondence with government, and with his private friends, was so universally admired, and especially by Pickering and Washington, that the latter not only felt his present obligations, but remembered the past. I will give you one proof, selected from many, in a letter from him to me, in these words, the original of which, all in his own hand writing, is now before me.
Dear Sir, Monday, Feb. 20th 1797.
I thank you for giving me the perusal of the enclosed. The sentiments do honor to the head and heart of the writer;—and if my wishes would be of any avail, they should go to you in a strong hope, that you will not withhold merited promotion from Mr. John Q. Adams, because he is your son.—For without intending to compliment the father or the mother, or to censure any others, I give it as my decided opinion, that Mr. Adams is the most valuable public character we have abroad;—And, that there remains no doubt in my mind, that he will prove himself to be the ablest of all our diplomatic corps. If he was now to be brought into that line, or into any other public walk, I could not, upon the principle which has regulated my own conduct, disapprove of the caution, which is hinted at in the letter. But he is already entered;—the public, more and more, as he is known, are appreciating his talents and worth;—and his country would sustain a loss, if these were to be checked by over delicacy on your part. With sincere esteem and affectionate regard, / I am ever yours,
GEO. WASHINGTON.
Vice-President.
Please to recollect who were our ambassadors abroad, at the date of that letter. The presses, in this country, are under party licences. Many pieces in honor of Mr. J. Q. Adams have been refused admittance into all the federal papers, as I have been informed.
Mr. Pickering’s conscience, if it was faithful to its trust, must have suggested to him very sufficient reasons for his removal. If his memory is not decayed he may easily now recollect them.
Cæsar’s wife must not be suspected, was all the reason he gave for repudiating her. Reasons of state, are not always to be submitted to newspaper discussion. It is sufficient for me to say, that I had reasons enough not only to satisfy me, but to make it my indispensible duty. Reasons which upon the coolest deliberation, I still approve. I was not so ignorant of Mr. Pickering, his family relations, his political, military and local connections, as not to be well aware of the consequences to myself. I said, at the time, to a few confidential friends, that I signed my own dismission when I signed his, and that he would rise again, but I should fall forever. The reason you heard in Philadelphia, was quite sufficient, if there had been no other, but there were many others and much stronger reasons. His removal was one of the most deliberate, virtuous and disinterested actions of my Life. If any future historian should have access to the letter books of the Secretaries of state and compare Mr. Pickering’s negotiations with England, with those of his successor, Mr. Marshall, he will see reasons enough for the exchange of ministers. In consequence of Mr. Pickering’s removal, I was enabled to negotiate and complete a peace with France, and an amicable settlement with England. This is reason enough. Mr. Pickering would have made a good collector of the customs; but, he was not so well qualified for a Secretary of state. He was so devoted an Idolater of Hamilton, that he could not judge impartially of the sentiments and opinions of the President of the U. States. Look into Hamilton’s Pamphlet. Observe the pretended information of things which could have only passed between me and my cabinet. False and abusive as they were, where could he pretend to have derived them? But, I am not yet to reveal the whole mystery. What I have said is to remain in your own breast. I have no disposition to enter into newspaper controversies with Pickering, or his friends or Editors.
I thank you for your observations on cider, and remain your friend and humble servant. 
John Adams